Judgment and order affirmed, with costs. No opinion. Jenks, P. J., Thomas and Mills, JJ., concurred; Putnam and Kelly, JJ., dissented and voted to reverse the judgment and order appealed from and to grant a new trial, for the reason that the learned trial justice erred in excluding the letter written by defendant to plaintiff’s purchasing agent before the execution of the contract (Exhibit C for identification), which letter is specifically referred to in the written contract as “ Contractor’s quotation to the Purchasing Agent of March 31st, 1915,” upon the ground that such letter is admissible, not to vary or contradict the written contract, but to supply a patent omission as to the quantity of material to be furnished (Emmett v. Penoyer, 151 N. Y. 567, and cases there cited; Cooper v. Payne, 186 id 334.)